Case: 18-60064      Document: 00514787765         Page: 1    Date Filed: 01/09/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                      United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                    No. 18-60064                       January 9, 2019
                                  Summary Calendar
                                                                        Lyle W. Cayce
                                                                             Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff - Appellee

v.

JOSE CHRISTIAN NUNEZ-BELEMONTES,

                                                 Defendant - Appellant


                   Appeal from the United States District Court
                     for the Southern District of Mississippi
                             USDC No. 3:16-CR-74-6


Before DAVIS, HAYNES, and HO, Circuit Judges.
PER CURIAM: *
       Jose Christian Nunez-Belemontes appeals the 262-month, within-
guidelines sentence he received after he pleaded guilty, pursuant to a plea
agreement, to conspiring to possess with intent to distribute more than 500
grams of cocaine hydrochloride. He argues that the district court erred in
assessing a two-level enhancement for maintaining a drug premises, pursuant
to U.S.S.G. § 2D.1.(b)(12), and a four-level enhancement for his role as an


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-60064    Document: 00514787765      Page: 2   Date Filed: 01/09/2019


                                  No. 18-60064

organizer or leader of criminal activity, pursuant to U.S.S.G. § 3B1.1(a). The
Government moves to dismiss the appeal or, alternatively, for summary
affirmance based on the appeal waiver contained in Nunez-Belemontes’s plea
agreement. Nunez-Belemontes has filed a pro se motion to relieve counsel and
to proceed pro se.
      We review de novo whether an appeal waiver bars an appeal. United
States v. Keele, 755 F.3d 752, 754 (5th Cir. 2014). The record shows that
Nunez-Belemontes knew he had the right to appeal and was relinquishing that
right by entering the plea agreement; thus, the waiver was knowing and
voluntary.   See id. at 754-55.      Moreover, the waiver broadly covers all
challenges to the sentence and accordingly applies here.        See id. at 754.
Finally, based on our review of the record, we are satisfied that the
Government has not breached the plea agreement. See United States v. Reeves,
255 F.3d 208, 210 (5th Cir. 2001).
      Accordingly, we GRANT the Government’s motion to dismiss based on
the appeal waiver and DENY the alternative motion for summary affirmance.
Nunez-Belemontes’s motion to relieve counsel and to proceed pro se is DENIED
as untimely. Cf. United States v. Wagner, 158 F.3d 901, 902-03 (5th Cir. 1998);
United States v. Rincon-Rincon, 668 F. App’x 606, 607 (5th Cir. 2016).
      APPEAL DISMISSED.




                                        2